t c memo united_states tax_court james k wise and claudia r wise petitioners v commissioner of internal revenue respondent docket no filed date mario a mata for petitioners carl d inskeep for respondent memorandum findings_of_fact and opinion parr judge respondent determined a deficiency in and additions to petitioners' federal_income_tax as follows additions to tax sec sec sec year deficiency a a a a sec dollar_figure dollar_figure dollar_figure dollar_figure percent of the interest due on the portion of the underpayment attributable to negligence the issues for decision are whether petitioners are entitled to deductions for business bad_debts we hold that they are to the extent stated herein whether petitioners are entitled to interest_expense deductions in excess of the amounts allowed by respondent we hold that they are to the extent stated herein whether petitioners are liable for the addition_to_tax under sec_6651 a for failure to timely file their federal_income_tax return we hold that they are liable whether petitioners are liable for the addition_to_tax under sec_6661 for substantial_understatement_of_income_tax we hold that they are to the extent stated herein whether petitioners are liable for the addition_to_tax under sec_6653 for negligence we hold that they are liable findings_of_fact the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition herein was filed petitioners resided in san marcos texas petitioners filed a form_1040 u s individual_income_tax_return using the status married filing joint for the year at issue references to petitioner are to james k wise 1all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated prior to petitioner was in the banking business he served as president and executive vice president of the first national bank of san marcos texas from date until date after terminating his employment with the bank petitioner became involved in the oil_and_gas business he formed a number of partnerships and joint ventures with various individuals national resources oil co nroc nroc was formed pursuant to the texas uniform_partnership_act by petitioner wilbur wood wood and carlos klutts klutts initially nroc was involved in drilling and operating oil_and_gas wells for various partnerships and joint ventures formed by petitioner and his business associates petitioner had financial responsibilities as well as operational responsi- bilities for nroc petitioner withdrew dollar_figure per month as a draw from the partnership nroc drilled approximately to wells in the luling texas area of these approximately wells were drilled and operated for seven partnerships formed by petitioner klutts wood and other individuals during nroc was experiencing difficulties in obtaining pipe tubing rods pump jacks and other oil_and_gas inventory due to the high demand for such products to finance its purchases of inventory nroc and its partners entered into a series of loan transactions with first state bank of weimar weimar bank resulting in an aggregated indebtedness on date to weimar bank of dollar_figure on date the partners of nroc executed guaranty agreements with respect to the indebtedness to weimar bank on date the indebtedness was increased by dollar_figure to dollar_figure wise oil co petitioner was also a partner in wise oil co wise co with klutts wood and john heger heger heger was president and chairman of the board_of weimar bank during and during and wise co borrowed money to finance its oil_and_gas operations from victoria bank trust victoria bank resulting in an aggregated indebtedness in the amount of dollar_figure petitioner signed promissory notes to victoria bank in different capacities including individually and as a partner of wise co the partners of wise co guaranteed repayment of the borrowed funds to victoria bank amroc energy corp on date petitioner and his partners and coventurers organized amroc energy corp amroc a texas corporation in connection with the formation of amroc the corporation participated in a private_placement of its stock wood sold his interest to kenneth w eubanks in date eubanks paid wood dollar_figure cash executed a promissory note in the amount of dollar_figure and agreed to assume all of the partnership's indebtedness allocable to such interest petitioner was also involved in seven other entities each comprising four partners--petitioner klutts wood and one other individual designed to raise working_capital for the newly organized corporation petitioner was president chief_executive_officer and chairman of the board_of amroc petitioner was paid a salary of dollar_figure per month from amroc sometime in all of the assets except one piece of real_estate and liabilities of nroc along with the assets and liabilities of wise co and the other partnerships and joint ventures were transferred into amroc the liabilities transferred to amroc included the nroc note to weimar bank and the wise co notes to victoria bank in date petitioner and klutts borrowed dollar_figure from first national bank of san marcos and lent this amount to amroc during the early part of amroc could not make payments on its outstanding debts in date petitioner severed his employment with amroc when the corporation could no longer pay his salary the corporation was insolvent by date some of the assets of the partnerships and joint ventures that had been transferred to amroc in were transferred in back to some of the former partners and joint venturers amroc ceased doing business h w energy corp the assets that amroc had received from wise co were transferred to h w energy corp h w a partnership formed by heger and wood heger and wood assumed the liabilities to victoria bank that had originated from wise co weimar bank indebtedness in date the dollar_figure debt plus accrued interest of dollar_figure to weimar bank matured at the time of maturity the obligors on the loan were wood klutts and petitioner unable to pay off the loan the obligors and weimar bank entered into another loan agreement referred to as a renewal agreement effective date as a condition for renewal the bank required_payment of the accrued interest and a pledge of collateral because the obligors could not make a payment heger arranged for klutts and petitioner to borrow dollar_figure from weimar bank loan of that amount dollar_figure was applied as payment of the accrued interest on the original indebtedness the balance dollar_figure was transferred to the national bank of commerce to pay a secured debt owed by wood the collateral on the secured debt certain oil_and_gas wells in which wood had an interest was then released thereafter the oil_and_gas wells were pledged as collateral on the original weimar bank indebtedness by date petitioner and his partners were substantially in debt eventually wood and petitioner had approximately dollar_figure million in personal liability on debts incurred in connection with the various partnerships and joint ventures wood's indebtedness at weimar bank reached such a high level that the bank would not give him any additional financing in date a restructuring of the weimar bank loan took place on date a new promissory note to weimar bank in the amount of dollar_figure was executed by petitioner and klutts the new note represented a consolidation of dollar_figure of the original indebtedness two-thirds of dollar_figure ie the amount allocated to klutts and petitioner dollar_figure representing petitioner's and klutts' share of accrued interest on the original indebtedness dollar_figure representing the principal plus accrued interest on loan dollar_figure representing a separate personal obligation of klutts to weimar bank and dollar_figure which was applied to the debt owed by wise co to victoria bank the total interest financed or refinanced through the dollar_figure loan was dollar_figure in date a payment of dollar_figure was made on the dollar_figure obligation debt to mrs f k wise petitioners executed a promissory note dated date to mrs f k wise the mother of petitioner the note was in the original amount of dollar_figure and provided that installment payments of dollar_figure would be made annually in august on date petitioner signed a check for dollar_figure payable to mrs specifically the dollar_figure consolidation note included the financing or refinancing of dollar_figure of accrued interest on the original loan dollar_figure of accrued interest on loan and dollar_figure representing the remaining balance of the dollar_figure accrued interest financed on loan less a payment of dollar_figure made on the principal of the loan in date f k wise the amount included the annual installment_payment of dollar_figure due in date and an additional_amount of dollar_figure the interest due at the time of the installment_payment was dollar_figure on their federal_income_tax return for petitioners claimed deductions for business bad_debts as follows miscellaneous--dollar_figure texaroda--dollar_figure wood--dollar_figure and heger and wood--dollar_figure petitioners delivered their federal_income_tax return to an individual who came to san marcos to pick up tax returns for filing with the internal_revenue_service irs issue bad_debt deductions opinion respondent disallowed all of petitioners' bad_debt deductions claimed on their federal_income_tax return petitioners argue that petitioner was liable as guarantor for business-related debts of the various oil_and_gas entities and consequently they are entitled to deductions for payments made on the entities' obligations furthermore petitioners claim that a business-related debt owed to petitioner became worthless in petitioners reduced this deduction to dollar_figure on their amended federal_income_tax return for this deduction was claimed on petitioners' amended_return miscellaneous deduction--dollar_figure petitioners assert that petitioner made a dollar_figure payment on a dollar_figure debt owed to texas commerce bank petitioners assert that the debt was part of the liabilities transferred from wise co and assumed by amroc respondent argues that the loan is not deductible on a number of grounds including that the payment was not substantiated the debt was not business related and petitioners merely paid their own debt as a general_rule taxpayers bear the burden of proving the commissioner is incorrect in her determinations rule a 290_us_111 furthermore deductions are strictly a matter of legislative grace and taxpayers bear the burden of proving their entitlement to any deduction claimed 503_us_79 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir moreover an obligor's repayment of loan proceeds generally cannot be deducted as a bad_debt 140_f2d_922 5th cir affg a memorandum opinion of this court 92_tc_470 affd 912_f2d_1466 5th cir 17_tc_1435 the only evidence in the record pertaining to this debt is a promissory note in the amount of dollar_figure texas commerce bank is the payee and john heger and petitioner signed as makers of the note wise co is not listed as maker nor is it referred to on the note accordingly the loan transaction appears to be one in which petitioner is the primary obligor furthermore petitioner has not presented any evidence other than his uncorroborated testimony that any payment was made on the note accordingly we sustain respondent's disallowance texaroda deduction--dollar_figure petitioner asserts that the transfer of funds from weimar bank to the national bank of commerce satisfied a debt owed by wood and or a related_entity texaroda oil co that wood acknowledged the resulting indebtedness to petitioner and that the debt was worthless by date respondent argues that the debt is not deductible because there was no bona_fide debt petitioner has not substantiated payment petitioner has not proven worthlessness in and the debt was not business related to be entitled to a bad_debt deduction under sec_166 a taxpayer must show that the debt became wholly worthless in the year in which it is claimed 46_tc_751 affd 387_f2d_420 8th cir worthlessness is a question of fact sec_1_166-2 income_tax regs a debt becomes worthless in the year in which identifiable events clearly mark the futility of any hope of further recovery 57_tc_848 taxpayers bear the burden of proving the worthlessness of debt in the year it is claimed 22_tc_968 the value of the collateral if any securing the debt must be considered in determining whether a debt is worthless sec_1_166-2 income_tax regs moreover the debt cannot be worthless until the security itself becomes worthless 4_tc_70 affd 152_f2d_936 2d cir hubble v commissioner tcmemo_1981_625 taxpayers have the burden of proving the collateral is worthless rule a 31_bta_283 affd on other grounds 84_f2d_307 5th cir petitioner and klutts were liable to weimar bank for the dollar_figure and the texaroda oil wells were considered collateral on that loan therefore the substance of the transaction wherein weimar bank transferred dollar_figure to national bank of commerce and received back property in the form of texaroda oil wells was a loan by petitioner and klutts to wood with the oil wells serving as collateral on that loan thereafter petitioner and klutts transferred the oil wells to weimar bank to serve as collateral on their loan in order for petitioners to claim a bad_debt deduction they must show that the debt and the collateral were worthless in tax_year wood was in severe financial distress prior to tax_year he had dollar_figure million of debt from his partnership transactions and dollar_figure million of other debt judgments were being entered against him and he could not get any additional financing from the bank petitioners have not met their burden of proving that the debt became worthless in furthermore petitioners have not presented any evidence as to when if at all the collateral became worthless based on the evidence presented we find that petitioners failed to sustain their burden of proving that the debt became worthless in the year at issue accordingly we sustain respondent's disallowance victoria bank bad_debt deduction--dollar_figure petitioners claim that they are entitled to a dollar_figure bad_debt deduction when the victoria bank debt was paid through the restructuring of the weimar bank debt respondent disallowed the bad_debt deduction on a number of grounds petitioners' argument on this issue is vague and ambiguous on brief petitioners merely argue against respondent's assertions furthermore we find that petitioners have not proven that the payment was made other than in petitioner's capacity as primary obligor on the debt accordingly petitioners are not entitled to a bad_debt deduction for merely making repayment of loan proceeds dreyfuss v commissioner supra perry v commissioner t c pincite estate of schwehm v commissioner supra to the extent petitioner made payment on behalf of heger and wood petitioners have not met their burden of proving that the resulting debt owed to them was worthless in the year at issue millsap v commissioner supra accordingly we sustain respondent's disallowance wood bad_debt deduction--dollar_figure petitioners claimed a bad_debt deduction in the amount of dollar_figure for payment relating to the weimar bank indebtedness respondent makes a number of arguments in support of her disallowance petitioners' primary argument is that petitioner as guarantor made the payment in the course of his trade_or_business and is therefore entitled to a business_bad_debt under sec_166 to this end petitioners devote a substantial part of their brief to making a distinction between business and nonbusiness bad_debts sec_166 allows a deduction for the loss suffered on account of a bad_debt a deduction is allowed to the extent that the debt became worthless within the taxable_year sec_166 a loss sustained by a guarantor unable to recover from the debtor is a loss from a bad_debt 352_us_82 99_tc_482 affd without published opinion 33_f2d_62 10th cir in putnam the court explained the reality of the situation is that the debt is an asset of full value in the creditor's hands because backed by the guaranty the debtor is usually not able to reimburse the guarantor and in such cases that value is lost at the instant that the guarantor pays the creditor but that this instant is also the instant when the guarantor acquires the debt cannot obscure the fact that the debt becomes worthless in his hands id pincite furthermore this court has interpreted putnam and held that payments in discharge of a guaranty are normally to be treated as bad_debt losses 52_tc_140 affd 424_f2d_1368 9th cir whether a guarantor achieves technical subrogation or not the guarantor's loss arises by virtue of the worthlessness of the debtor's obligation to the guarantor black gold energy corp v commissioner supra pincite losses of guarantors are subject_to particular conditions of deductibility id sec_1_166-9 income_tax regs sec_1_166-9 income_tax regs provides in relevant part subject_to the provisions of paragraphs c d and e of this section a payment of principal or interest made during a taxable_year beginning after date by the taxpayer in discharge of part or all of the taxpayer's obligation as a guarantor endorser or indemnitor is treated as a business debt becoming worthless in the taxable_year in which the payment is made one of respondent's grounds for disallowance is that petitioner has not proven that he made the dollar_figure payment the evidence presented in this case includes a loan history statement from weimar bank the dollar_figure is reflected as payment made on the weimar bank indebtedness furthermore petitioner presented evidence in the form of a letter directing payment of a commission owed petitioner from a title company in an unrelated real_estate sale in the amount of dollar_figure to weimar bank moreover the evidence includes a copy of a check payable to weimar bank on behalf of petitioner from capitol of texas title company--escrow account in the amount of dollar_figure accordingly we find that petitioner did make the dollar_figure payment respondent's next argument is that the payment did not give rise to a bad_debt deduction because petitioners have not proven that their right to subrogation against klutts the other guarantor was worthless a requirement for a bad_debt deduction is that the guarantor must be unable to recover from the debtor see putnam v commissioner supra it is unclear that petitioner's payment of part of his obligation as guarantor on the weimar bank indebtedness is treated as a bad_debt becoming worthless in the year of payment sec_1_166-9 income_tax regs however the dollar_figure payment was made as co-guarantor of the weimar bank debt accordingly petitioner has rights against klutts his co-guarantor for percent of the payment petitioner has not proven that such right is worthless sec_1_166-9 income_tax regs accordingly we will consider only one-half of the dollar_figure payment to be worthless and entitled to a bad_debt deduction however we must now consider whether the debt is business or nonbusiness respondent argues that petitioner is not entitled to a business_bad_debt because petitioner did not incur the debt in the course of his trade_or_business we have held that payments made by partners on behalf of their partnerships were business bad_debts where the partners' payments were in furtherance of the partnership business 36_tc_1097 11_tc_538 stanchfield v commissioner tcmemo_1965_305 the payment at issue relates to the loan agreement entered into between petitioner klutts and weimar bank in at that time petitioner was no longer in the oil_and_gas business there is evidence in the record that petitioner subsequently went into the real_estate sales business notwithstanding the terminology used to describe the agreement as a renewal of the original loan entered into in when arguably petitioner was in the oil_and_gas business the plain fact is that the agreement was a separate and distinct agreement the loan consolidates other debt not part of the agreement and the principal_amount of the debt is greater accordingly at that time it cannot fairly be characterized as entered into in the course of petitioner's trade_or_business see 95_tc_484 moreover petitioners have not met their burden of proving that the guarantee and renewal were made in the course of petitioner's trade_or_business accordingly we hold that petitioners are entitled to a bad_debt deduction in the amount of petitioner's proportionate share as coguarantor and such deduction is to be treated as a nonbusiness_bad_debt issue interest_expense deductions the dollar_figure payment was applied against the dollar_figure indebtedness to weimar bank the indebtedness was a consolidation and refinancing of several outstanding obligations on which petitioner and klutts were liable to weimar bank ie dollar_figure--representing two-thirds of the original dollar_figure indebtedness of nroc plus accrued interest dollar_figure loan with accrued interest involving the texaroda transaction--see supra p dollar_figure--an individual and separate obligation of klutts and dollar_figure--relating to the victoria bank loan--see supra p although neither party addressed the issue of nonbusiness bad_debts sec_1_166-9 income_tax regs applies to taxpayers who enter into a transaction for profit but not in the course of their trade_or_business that section provides in relevant part a payment of principal or interest made during a taxable_year beginning after date by the taxpayer in discharge of part or all of the taxpayer's obligation as a guarantor endorser or indemnitor is treated as a worthless nonbusiness_debt in the taxable_year in which the payment is made respondent disallowed dollar_figure of interest_expense deductions claimed on petitioners' federal_income_tax return petitioners argue that they are entitled to an interest_expense_deduction of dollar_figure relating to a promissory note payable to petitioner's mother furthermore in their opening brief petitioners claim additional interest deductions not taken on their tax_return sec_163 allows cash_basis taxpayers a deduction for all interest_paid within the taxable_year on indebtedness furthermore cash_basis taxpayers must capitalize prepaid_interest and deduct such interest over the period to which it relates sec_461 petitioners argue that the interest portion of the advance_payment made on the promissory note was properly deducted in petitioner conceded that the same amount was deducted in however such fact is irrelevant because is the year at issue respondent does not dispute this fact instead respondent argues that petitioner is getting a double deduction and therefore it should be disallowed we do not decide whether petitioners have erroneously taken a deduction in because that year is not before us instead we look to whether petitioners properly deducted the interest payment in since petitioners apportioned the amount of interest from the due_date of the payment until the end of tax_year and they deducted only that amount petitioners' interest_expense_deduction was proper accordingly we sustain petitioners as to the dollar_figure interest_expense_deduction with regard to the additional interest deductions we have considered petitioners' arguments and find them to be without merit issue addition to tax--failure to timely file respondent has determined an addition_to_tax under sec_6651 for failure_to_file timely a federal_income_tax return for the tax_year in the case of a failure_to_file an income_tax return within the time prescribed by law sec_6651 provides for an addition_to_tax in the amount of percent of the tax required to be shown on the return for each month or part thereof during which such failure continues but not to exceed percent in the aggregate see sec_301_6651-1 proced admin regs the taxpayer is not liable for the addition_to_tax if the failure_to_file is due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 762_f2d_891 11th cir affg tcmemo_1983_450 taxpayers have the burden of proving that their late filing of their return was due to reasonable_cause 745_f2d_541 9th cir affg tcmemo_1982_371 78_tc_154 sec_7502 provides that when a return is delivered by u s mail to the irs office to which such return is required to be filed after the date prescribed for its filing the date of the u s postmark stamped on the envelope in which the return is mailed is deemed to be the date the return is delivered to the irs 90_tc_947 sec_7502 provides that if a return is sent by u s registered or certified mail the registration or certification is prima facie evidence that the return was delivered to the irs office to which addressed see walden v commissioner supra pincite sec_301_7502-1 proced admin regs and when taxpayers do not use registered or certified mail they must assume the risk of nondelivery of the return to the irs walden v commissioner supra pincite sec_301_7502-1 proced admin regs petitioners requested an extension to file their federal_income_tax return and remitted a payment of dollar_figure along with their extension request petitioners' federal tax_return was due_date or if properly extended no later than date sec_6081 sec_6651 sec_1 b income_tax regs however there is no record that their federal_income_tax return was filed until date petitioners did not mail their federal_income_tax return by registered or certified mail instead they entrusted it to an individual for delivery accordingly petitioners must assume the risk of nondelivery of their return to the irs furthermore petitioners have not met their burden of proving that the late filing was due to reasonable_cause accordingly we hold that petitioners are liable for the addition_to_tax under sec_6651 issue addition to tax--substantial understatement of income_tax respondent has determined an addition_to_tax under sec_6661 for substantial_understatement_of_income_tax for the year at issue sec_6661 imposes an addition_to_tax on a substantial_understatement_of_income_tax the section provides that if there is a substantial_understatement_of_income_tax there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement sec_6661 the taxpayer bears the burden of proving that the commissioner's determination as to the addition_to_tax under sec_6661 is erroneous rule a an understatement is substantial where it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 an understatement is the difference between the amount required to be shown on the return and the amount actually shown on the return sec_6661 92_tc_501 91_tc_88 the sec_6661 addition_to_tax is not applicable however if there was substantial_authority for the taxpayer's treatment of the items in issue or if relevant facts relating to the tax treatment of those items were disclosed on the return sec_6661 and ii neither exception applies here if the recomputed deficiency under rule satisfies the statutory_percentage or amount petitioners will be liable for that addition_to_tax issue addition to tax--negligence in her notice_of_deficiency respondent determined that petitioners were liable for additions to tax under sec_6653 for negligence sec_6653 provides for an addition_to_tax of percent of the underpayment if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 provides for an addition_to_tax of percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to negligence or intentional disregard of rules or regulations negligence under sec_6653 is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 the taxpayer has the burden of proving that the commissioner's determination of the additions to tax under sec_6653 is erroneous rule a 58_tc_757 petitioners have not presented evidence to establish that they were not negligent or did not disregard rules or regulations petitioners did not maintain records as required_by_law and failed to sustain their burden_of_proof on the disputed issues on this record we sustain respondent's determination that petitioners are liable for the additions to tax under sec_6653 to reflect the foregoing decision will be entered under rule
